NOT FOR FULL-TEXT PUBLICATION
                                 File Name: 07a0408n.06
                                   Filed: June 19, 2007

                                           No. 05-5528

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


DARIUS TROY GORDON,                               )
                                                  )   ON APPEAL FROM THE UNITED
        Petitioner-Appellant,                     )   STATES DISTRICT COURT FOR THE
                                                  )   EASTERN DISTRICT OF TENNESSEE
v.                                                )
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
        Respondent-Appellee.                      )
                                                  )
                                                  )
                                                  )

Before: GILMAN, GIBBONS, and GRIFFIN, Circuit Judges.

        PER CURIAM. Petitioner Darius Troy Gordon pled guilty in 2001 to one count of

conspiracy to distribute and to possess with intent to distribute marijuana in violation of 21 U.S.C.

§ 846, and was sentenced to 120 months’ imprisonment. Judgment was entered in October 2001,

and no direct appeal was filed. In February 2005, Gordon filed a motion pursuant to 28 U.S.C. §

2255.   The district court dismissed the motion as time-barred and denied a certificate of

appealability. Gordon appealed the dismissal of his motion, and this court granted a certificate of

appealability on the following issues: (1) whether Gordon’s motion was timely filed; (2) whether

Gordon’s counsel rendered ineffective assistance; and (3) whether Gordon’s sentence was

unconstitutional.



                                                 1
       Having reviewed the parties’ briefs and the applicable law, we conclude that a panel opinion

further addressing the issues raised would serve no jurisprudential purpose. We further note that this

court has confirmed that United States v. Booker, 543 U.S. 220 (2005), does not apply retroactively

in collateral proceedings. Humphress v. United States, 398 F.3d 855, 860 (6th Cir. 2005).

Therefore, on the grounds identified by the district court, we affirm the district court’s denial of

petitioner’s motion to vacate, set aside or correct his sentence pursuant to 28 U.S.C. § 2255.




                                                  2